             Case 1:19-cv-01571-DAD-JLT Document 33 Filed 02/18/21 Page 1 of 5


1
     DANIEL RODRIGUEZ, ESQ., SBN 096625
2    JOSEPH WHITTINGTON, ESQ., SBN 295516
     RODRIGUEZ & ASSOCIATES
3
     A Professional Law Corporation
4    1128 Truxtun Avenue
5
     Bakersfield, California 93301
     Tel. No.: (661) 323-1400
6    Fax No.: (661) 323-0132
7
     Attorneys for Plaintiff, C.F., a minor,
8
     by and through her Guardian ad Litem,
9    REGINA FERNANDEZ
10
                             UNITED STATES DISTRICT COURT
11
                            EASTERN DISTRICT OF CALIFORNIA
12

13   C.F., a minor, by and through her Guardian ))      CASE NO.: 1:19-CV-01571-DAD-JLT
14   ad Litem, REGINA FERNANDEZ,                 )
                                                 )      STIPULATION OF THE PARTIES
15                                               )      TO CONTINUE TRIAL AND TRIAL
                              Plaintiff,         )
16                                               )      RELATED DATES; AND
                                                 )      [PROPOSED] ORDER
               vs.                               )
17
                                                 )      (Doc. 32)
18   KERN HIGH SCHOOL DISTRICT; GREG ))
19
     MCKINSEY; ARVIN HIGH SCHOOL;                )
     PRINCIPAL ED WATTS; ASSISTANT               )
20                                               )
     PRINCIPAL BRANDI BALL; ASSISTANT )
21   PRINCIPAL ROBERT MOORE; and DOES )
     1 to 100, Inclusive,                        )
22                                               )
                                                 )
23                            Defendants.        )
                                                 )
24
                                                 )
                                                 )
25

26   ///
27   ///
28   ///



                 STIPULATION TO CONTINUE TRIAL AND TRIAL RELATED DATES; and [PROPOSED] ORDER
                                                      1
                Case 1:19-cv-01571-DAD-JLT Document 33 Filed 02/18/21 Page 2 of 5


1
         STIPULATION TO CONTINUE TRIAL AND TRIAL RELATED DATES
2

3          Undersigned counsel for Plaintiff, C.F. a minor, and undersigned counsel for
4    Defendants, KERN HIGH SCHOOL DISTRICT, GREG MCKINSEY, all of the parties who
5    have appeared in this action, hereby stipulate and agree as follows:
6

7                                               RECITALS
8          WHEREAS:
9

10         1.      This is an action for alleged personal injuries sustained by C.F.
11         2.      The Complaint in this action was filed on November 1, 2019.
12         3.      Defendants KERN HIGH SCHOOL DISTRICT, filed an Answer to the
13                 Complaint on December 31, 2019.
14         4.      Defendant GREG MCKINSEY filed an Answer to the Complaint on April 24,
15
                   2020.
16
           5.      The Parties exchanged initial disclosures on March 2, 2020.
17
           6.      The Parties filed a modified Joint Scheduling Report [DOC 27] on June 12,
18
                   2020, when the court continued all dates for 6 months to allow for
19
                   Defendant MCKINSEY’S trial to conclude.
20
           7.      Defendant GREG MCKINSEY’S criminal trial was stayed for 6 months
21
                   beginning January, 2021.
22
           8.      Defendant GREG MCKINSEY was directed to comply with certain terms,
23
                   including community service, within those 6 months, and that if he complies
24
                   with the terms the case will be dismissed.
25
           9.      All parties have experienced delays in preparing this case due to Defendant
26
                   MCKINSEY’S ongoing criminal investigation and trial.
27
           10.     The pretrial conference is currently set for January 31, 2022.
28
           11.     The settlement conference is currently set for June 18, 2021.


                   STIPULATION TO CONTINUE TRIAL AND TRIAL RELATED DATES; and [PROPOSED] ORDER
                                                        2
             Case 1:19-cv-01571-DAD-JLT Document 33 Filed 02/18/21 Page 3 of 5


1
           12.    A continuance of all trial related and discovery dates for 6 months is necessary
2
                  because Defendant GREG MCKINSEY’S criminal trial has prevented the
3
                  parties from participating in discovery and preparations of this case.
4

5
                                            STIPULATION
6

7
           The Parties stipulate that all current deadlines be vacated and rescheduled for a time
8
     of at least six (6) months after the currently schedule dates, or as soon thereafter as pleases
9
     the Court.
10
           Cut-Off Date for Non-Expert Discovery.
11
           The initial fact discovery cut-off date was March 1, 2021
12
           The modified fact discovery cut-off date is September 1, 2021.
13
           The Parties request a further discovery cut-off date of February 1, 2022.
14
           Suggested Timing of the Disclosure of Expert Witness Discovery as required by Fed.
15
     R.Civ. P. 26(a)(2).
16
           The initial expert exchange was set for December 2, 2020, with rebuttal expert witness
17
     disclosures on January 2, 2021
18
           The modified expert exchange is set for May 2, 2021, and rebuttal expert witness
19
     disclosures on June 2, 2021.
20
           The Parties request a further modified simultaneous expert exchange of November 2,
21
     2021 and rebuttal expert witness disclosures on December 2. 2021
22
           Expert Discovery Cut-Off.
23
           The initial expert discovery cut-off date was April 1, 2021.
24
           The modified expert discovery cut-off date was October 1. 2021.
25
           The Parties request a further modified expert discovery cut-off of April 1, 2022.
26

27
                             DATES AGREED TO BY ALL COUNSEL
28
           (a)    Last Date for Filing Pretrial Motions



                  STIPULATION TO CONTINUE TRIAL AND TRIAL RELATED DATES; and [PROPOSED] ORDER
                                                       3
             Case 1:19-cv-01571-DAD-JLT Document 33 Filed 02/18/21 Page 4 of 5


1
           The Parties propose the last date for filing of non-dispositive pretrial motions be April
2
     15, 2022, and the last date for filing or dispositive pretrial motions be May 15, 2022. Both
3
     dispositive and non-dispositive motions are to be noticed for the first available hearing date
4
     affording proper notice under the Local Rules.
5
           (b)    Pre-Trial Conference Date
6
           The Parties propose a final pretrial conference date be set in August, 2022.
7
           (c)    Trial Date
8
           The Parties propose trial be set for any date during the month of September, 2022.
9

10
     DATED: February 18, 2021                        RODRIGUEZ & ASSOCIATES
11
                                                           /s/ Joseph Whittington
12
                                                     By:_______________________
13                                                   JOSEPH WHITTINGTON, ESQ.,
14
                                                     Attorneys for Plaintiff, C.F. a minor
                                                     by and through her Guardian ad Litem,
15                                                   Regina Fernandez
16

17
     DATED: February 18, 2021                        ZIMMER & MELTON, LLP
18
                                                           /s/ T. Mark Smith
19
                                                     By:_______________________
20                                                   T. MARK SMITH, ESQ.,
21                                                   Attorneys for Defendant,
                                                     Greg McKinsey
22

23
     DATED: February 18, 2021                        HAGAN LAW GROUP, LLP
24

25                                                         /s/ Christopher J. Hagan
26
                                                     By:_______________________
                                                     CHRISTOPHER J. HAGAN, ESQ.,
27                                                   Attorneys for Defendant,
28                                                   Kern High School District



                 STIPULATION TO CONTINUE TRIAL AND TRIAL RELATED DATES; and [PROPOSED] ORDER
                                                      4
                     Case 1:19-cv-01571-DAD-JLT Document 33 Filed 02/18/21 Page 5 of 5


1                                                              [PROPOSED]
2                                                                  ORDER
3

4               Based upon the stipulation of the parties, the Court ORDERS the scheduling order to be
5    amended as follows:
6               1.        The Settlement Conference is continued to August 22, 2022 at 9:00 a.m.1,
7               2.        The parties SHALL complete all non-expert discovery no later than February 1, 2022;
8               3.        The parties SHALL complete all expert discovery no later than April 1, 2022. They
9                         SHALL disclose experts no later than November 2, 2021 and any rebuttal experts no later
10                        than December 2, 2021;
11              4.        Any non-dispositive motions SHALL be filed no later than April 15, 2022 and heard no
12                        later than May 17, 2022;
13              5.        Any dispositive motions SHALL be filed no later than May 20, 2022 and heard no later
14                        than July 19, 2022;
15              6.        Pre-Trial Conference is continued to September 26, 2022 at 1:30 p.m.
16

17   IT IS SO ORDERED.
18
            Dated:      February 18, 2021                                     /s/ Jennifer L. Thurston
19                                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

     1
         The parties may stipulate to a different date for the settlement conference, provided it is available with the Court.


                         STIPULATION TO CONTINUE TRIAL AND TRIAL RELATED DATES; and [PROPOSED] ORDER
                                                              5
